Samuel M. Gold, J.
Plaintiff moves for summary judgment against the defendant Bel-Air Properties Corp. She seeks the recovery of excess rent paid pursuant to a lease, plus treble damage and reasonable counsel fee. She claims to have used the subject apartment as a residence only. The lease provides for business use, which, plaintiff contends, was so arranged on defendants’ insistence as a device to evade the State Residential Rent Law (L. 1946, ch. 274, as amd.). In any event, defendant failed to comply with section 13 of the State Rent and Eviction Regulations and accordingly the apartment remained controlled. Plaintiff is entitled to recover the full amount paid in excess of the maximum rent. With respect to treble damage and counsel fee sought to be recovered pursuant to section 11 of the State Residential Rent Law, there is a triable issue whether the violation of the regulation was willful or resulted from failure to take practical precautions against the occurrence of the violation. Plaintiff moves additionally to restrain the dissolution of the defendant corporation. Such relief is not available in this action. The motion is granted to the extent indicated.
Settle order.